DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1-4, in the reply filed on October 8, 2020 is acknowledged.

2.	Claims 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 8, 2020.

3.	Claims 1-4 are under examination in the current office action.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A certified copy of the foreign priority document from the Republic of Korea, 10-2016-0165136, was received on 06/06/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-4 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon judicial exception without significantly more. The claim(s) recite(s) a method for diagnosing Parkinson’s disease (PD) based upon the amount of a biomarker (a Proteus mirabilis strain, a metabolite produced by a Proteus mirabilis strain, or -synuclein protein) in a subject in comparison to the amount of the biomarker in a control subject. The natural correlation between the presence or level of 
This judicial exception is not integrated into a practical application because claim 1 only recites measuring the amount of the biomarker and comparing the measured amount to a non-PD control. Claim 1 is purely a diagnostic method. Claim 2 further recites “classifying” the subject based upon the measured amount, which again is an abstract idea. Claim 3 simply recites the type of biological sample used by the diagnostic method, and claim 4 recites that the biomarker metabolite produced by the Proteus mirabilis strain is lipopolysaccharide (LPS). The measuring, comparing, and classifying steps must be completed in order to perform the diagnostic method, and therefore may broadly be considered as data gathering steps or extra-solution activities (i.e., in the case of classifying). As such, the claims do not integrate the natural correlation phenomenon into a practical application because the claims do not impose any meaningful limits on practicing the method.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “measuring”, “comparing” and “classifying” steps are all a part of the judicial exception encompassed by the claimed diagnostic method. Additionally, these steps required to diagnose PD were routine and conventional in the art at the time of filing. For example, Allsop et al. (US 2005/0176078 A1), Federoff et al. (US 2008/0300204 A1) and Foulds et al. (FASEB J. (2011), 25, 4127-4137) all describe methods for diagnosing Parkinson’s disease in a subject based upon detecting and measuring the level of alpha-synuclein protein in a biological sample from the subject. Additionally, it was well-known in the prior art that intestinal dysbiosis in Parkinson’s disease is associated with increased inflammation in the gut, often in conjunction with microbial infections or increased growth of opportunistic microbes. See, for example, Hasegawa et al. (PLoS ONE (2015) 10(11):e0142164) and Pal et al. (Front. Neurosci. (2015) 9: 306)  Furthermore, the prior art recognized that a bacterial endotoxin-based (such as lipopolysaccharide (LPS)) Parkinson’s Dis. (2011) Article ID 487450, 25 pages; Liu and Bing, Parkinson’s Dis. (2011) Article ID 327089, 7 pages).  Therefore, the steps for diagnosing PD by measuring the level of a biomarker, such as alpha-synuclein or a metabolite of a bacterial strain, were all steps that were well-understood, routine and conventional in the art at the time of filing.
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s). Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring the amount of a target molecule selected from the group consisting of a Proteus mirabilis strain, lipopolysaccharide (LPS), and alpha-synuclein protein in a biological sample, does not reasonably provide enablement for a method for diagnosing Parkinson’s disease as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Breadth of the claims
The claims are drawn to an information providing method for diagnosing Parkinson’s disease (PD), comprising measuring the amount of a Proteus mirabilis strain, a metabolite produced by the Proteus mirabilis strain, or alpha-synuclein in a biological sample of a subject, and comparing the measured amount with an amount from a biological sample of a normal control subject not suffering from PD. The claims further recite that the method comprises classifying the subject as having or at high risk of developing PD when the measured amount in the subject’s sample is greater than the amount in the control sample. Claim 3 recites that the biological sample is tissue, blood, whole blood, serum, plasma, saliva, sputum, cerebrospinal fluid (CSF), urine, colonic tissue or feces. Claim 4 recites that the metabolite produced by the Proteus mirabilis strain is lipopolysaccharide (LPS).
Thus, the claims broadly encompass the diagnosis of PD in a subject using many different types of biological samples and by detecting an elevated amount of alpha-synuclein, a bacterial strain (P. mirabilis), and/or a metabolite of P. mirabilis (LPS) in the sample compared to a non-diseased control sample.
Nature of the invention
Parkinson’s disease (PD) is a neurodegenerative disorder characterized by the accumulation and aggregation of alpha-synuclein protein in the substantia nigra in the brain and in other neural structures.
The present invention relates to a diagnostic method for determining whether a subject has, or is at risk of developing, PD by detecting and measuring particular biomarkers within a biological sample from the subject. The biomarkers may include a gram negative enterobacteria (Proteus mirabilis), a metabolite of P. mirabilis (LPS), and alpha-synuclein protein. 
Amount of direction provided, and Presence or absence of working examples
P. mirabilis bacteria obtained from MPTP-treated mice to healthy C57BL/6 mice (Proteus mirabilis model). Additional PD animal models were made by administering to healthy mice: (a) a combination of MPTP and P. mirabilis to mice (MPTP/Proteus mirabilis model); (b) a combination of MPTP and probenecid (a uric acid reducer); (c) stereotaxic injections of 6-hydroxydopamine (6-OHDA; a neurotoxic dopamine analog that selectively damages catecholaminergic neurons) into the corpus striatum; (d) rotenone (an insecticide) for 35 days using an osmotic pump; or (e) paraquat (an herbicide).  
Within the P. mirabilis model, the specification then characterized the expression of alpha-synuclein in the large intestine and the substantia nigra, the motor ability on a rotarod test, the content of dopamine (DA) and dopamine metabolite (DOPAC) within the corpus striatum. Reduced TH positive cells (a measure of DA-containing neurons) were found in the substantia nigra of P. mirabilis model mice and in MPTP model mice. Increased LPS were found in the feces of P. mirabilis model mice for 16 days after administering the enterobacteria; however, LPS levels return to control levels by 32 days. In contrast to feces, plasma LPS levels continued to be elevated in P. mirabilis model mice up to 32 days following administration of the bacteria (Fig. 4). In contrast to LPS, alpha-synuclein levels were only significantly elevated at 16 days in the substantia nigra of P. mirabilis model mice, and only at 32 days in the large intestine of these mice (Fig. 5).
P. mirabilis administration also exacerbated the mobility impairments in mice treated with a low dose (15 mg/kg) of MPTP (Fig. 6). DA and DOPAC content in the corpus striatum of P. mirabilis model mice was significantly reduced in comparison to control mice.  The present application also measured the number of P. mirabilis enterobacteria within the MPTP/Proteus mirabilis, MPTP only, and 6-OHDA models and in comparison to control mice (Fig. 9 and Table 1 at p. 16). The highest numbers of P. mirabilis were observed in mice treated with the higher dose (30 mg/kg) of MPTP.
Thus, all of the working examples present in the instant application are directed to the production and characterization of an artificial mouse model of PD.  And while the P. mirabilis, LPS and alpha-synuclein generally, there is no data or working examples specifically demonstrating the measurement of P. mirabilis, a P. mirabilis metabolite, or alpha-synuclein within a sample obtained from any human subject having PD. There are no examples demonstrating the diagnosis of PD in a (human) subject based upon the levels of one or more of the recited biomarkers as broadly claimed.
Relative skill of those in the art
The relative skill level of those in the art is high, generally at a postgraduate level, such as a person having a master’s degree, an MD, a PhD, or other skilled technician or clinician.
State of the prior art, and Predictability or unpredictability in the art
The prior art recognizes that there is a connection between gut microbiota and the brain-gut axis. For example, see Forsyth et al. (US 2014/0147856 A1; discussed below) and Mulak et al. (World J. Gastroenterol. 2015, 21(37): 10609-10620). In particular, Mulak teaches that: 
Parkinson’s disease (PD) is a neurodegenerative disease characterized by alpha-synucleinopathy that affects all levels of the brain-gut axis. Both clinical and neuropathological evidences indicate that neurodegenerative changes in PD are accompanied by gastrointestinal symptoms that may precede or follow the central nervous system impairment. Dysregulation of the brain-gut-microbiota axis may significantly contribute to the pathogenesis of PD. The gut seems to pay a critical role in the pathophysiology of PD representing a route of entry for a putative environmental factor to initiate the pathological process. 
Mulak indicates that changes in the intestinal permeability may promote translocation of bacteria and endotoxins across the epithelial barrier inducing immunological response associated with the production of pro-inflammatory cytokines. The activation of both enteric neurons and glial cells may result in neurological dysfunction spreading across the brain-gut axis (see Fig. 1). Mulak teaches that whereas some pathogens (such as Helicobacter pylori and Mycobacterium paratuberculosis) may be associated with chronic GI inflammation and may trigger pathogenic events associated with PD, other pathogens such as Bifidobacteria may exert ant-inflammatory properties and thus may reduce the risk of PD (see pp. 10614-10615). Mulak is silent with respect to P. mirabilis and PD incidence. 
Proteus mirabilis, the prior art teaches that P. mirabilis is frequently a pathogen of the urinary tract that isolated in institutionalized patients having asymptomatic bacteriuria (see Ariathianto, Australian Family Physician, 2011, 40(10): 805-809), and particularly in patients undergoing long-term catheterization (Schaffer and Pearson, Microbiol. Spectrum, 2015, 3(5):UTI-0017-2013; of record). And Ebringer and Rashid (Clin. Develop. Immunol. 2006, 13(1): 41-48) discloses that rheumatoid arthritis may be triggered by P. mirabilis urinary tract infections. Thus, while the prior art generally considers that P. mirabilis and other enterobacteria are commensals in the gut, the state of the art also recognizes P. mirabilis clinically as a cause of urinary tract infections. The prior art is silent as to the presence or involvement of P. mirabilis in PD specifically or even neurodegenerative disease generally. Thus, the detection of P. mirabilis levels alone would not be expected to predictably enable the diagnosis of PD.
And while an LPS-induced animal model of PD is recognized as recapitulating at least some of the inflammatory and microglial aspects of PD that lead to dopaminergic neurodegeneration in the nigrostriatal system (see Liu and Bing, Parkinson’s Dis. 2011, Article ID 327089, 7 pages), the presence of LPS is not unique to the pathology of PD. Elevated LPS levels can be found, for example, in any number of bacterially-induced infections and inflammatory conditions having a bacterial component. As such, there is great unpredictability in ascribing the diagnosis of PD based solely on elevated levels of LPS in a subject’s biological sample. 
Finally, the art generally acknowledges that alpha-synuclein concentrations can vary depending on the type of biological fluid that is analyzed. For example, Schlossmacher et al. (US 2011/0159527 A1) demonstrate that whereas higher concentrations of alpha-synclein can be detected in whole blood, plasma and cell lysates, the detectable levels of alpha-synuclein in serum are low, and lower still in CSF (see Fig. 8). Schlossmacher also teaches that levels of CSF alpha-synuclein are lower in PD patients than in non-diseased control subjects (see Fig. 7). Notably, this finding stands in contrast to the presently claimed invention which recites that an increase in alpha-synuclein levels compared to a control group is indicative of the presence or risk of PD.  
Quantity of experimentation necessary
Applicant has thus extrapolated findings in an animal model of Parkinson’s disease to the diagnosis of PD generally, such as in human subjects. While there does appear to be a correlation between the presence of P. mirabilis and PD-like symptoms P. mirabilis, or that PD can be diagnosed in human patients based upon P. mirabilis levels alone or in combination with levels of either LPS or alpha-synuclein. Undue experimentation would thus be required to demonstrate that the levels of P. mirabilis in conjunction with LPS and/or alpha-synuclein levels can be used as the basis to diagnosis a patient as having or at risk of having PD as broadly encompassed by the claimed invention.
The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In view of the breadth of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the prior art, and the amount of required experimentation, it is the examiner’s position that undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to practice the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir., 1988).
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foulds et al. (FASEB J. 2011, 25, 4127-4137).
	Foulds et al. teach a diagnostic method that comprises measuring the levels of alpha-synuclein (-syn) in plasma samples obtained from patients having Parkinson’s disease (PD). Foulds discloses that the levels of phosphorylated -syn in plasma from PD patients was higher than the levels in control, healthy subjects (see abstract and Fig. 3B). Foulds therefore teaches that phosphorylated -syn in blood plasma can be used as a biomarker of PD (see abstract).  Accordingly, Foulds teaches the measuring and comparing steps in present claim 1, the classifying step (i.e., choice i) in claim 2, and the biological sample being a plasma sample as in claim 3.

8.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsyth et al. (US 2014/0147856 A1).
	Forsyth et al. disclose a diagnostic method of identifying a subject at risk of developing or having a neurodegenerative disorder, the method comprising: obtaining a biological sample from the subject, assaying a level of a marker of intestinal permeability in the sample, comparing the subject’s level to a control level for the marker from a control subject, and identifying the tested subject as having an increased risk of developing or having a neurodegenerative disorder (see [0014]). Control subjects are noted to be of similar age and gender that have no gastrointestinal (GI) or neurological symptoms or signs of disease (see [0044]).
In particular, Forsyth teaches that the method may be used in the diagnosis of Parkinson’s disease (PD) in a subject by measuring the level of lipopolysaccharide (LPS) in a sample obtained from the subject (see [0030]). Forsyth indicates that elevated levels of LPS in one or more types of biological samples correlates with increased intestinal permeability (see [0036]), and thus a diagnosis of a subject having or at risk of developing neurodegenerative disease, such as PD (see [0031]). 
	Forsyth further teaches that increased intestinal permeability correlates with sigmoid mucosa alpha-synuclein staining and endotoxin exposure markers in PD, and therefore measuring sigmoid mucosa staining and endotoxin exposure (i.e., measurement of LPS) may be used to diagnose and stage PD (see [0031]). Such Proteus mirabilis stain (i.e., LPS) in a biological sample, as in present claims 1 and 4.
And with respect to claim 3, Forsyth teaches that the biological sample may be blood, plasma or serum (see [0030]), or may include tissue, sputum, saliva, urine or cerebrospinal fluid (see [0026]).
Accordingly, the teachings of Forsyth provide for all elements of the presently recited invention of claims 1-4.

Conclusion
9.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649